
	
		I
		112th CONGRESS
		1st Session
		H. R. 1534
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mr. Kind (for himself
			 and Mr. Reichert) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Education and
			 the Workforce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  retirement savings by modifying requirements with respect to
		  employer-established IRAs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Businesses Add Value for
			 Employees Act of 2011 or the SAVE Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Elimination of restriction on SIMPLE IRA
				rollovers.
					Sec. 3. Allowing mid-year SIMPLE IRA plan
				termination.
					Sec. 4. Elimination of higher penalty on early SIMPLE IRA
				distributions.
					Sec. 5. Increase in contributions allowed for SIMPLE
				IRA.
					Sec. 6. SIMPLE 401(k) parity
				for additional nonelective employer contributions.
					Sec. 7. Automatic deferral IRAs.
					Sec. 8. 401(k) automatic
				deferral percentage parity.
					Sec. 9. Limited transfer of unused balance in flexible spending
				arrangement.
					Sec. 10. Prior years compensation taken into account in
				determining maximum retirement savings deduction.
					Sec. 11. Expanding small employer pension plan startup cost
				credit.
					Sec. 12. Financial education.
					Sec. 13. Multiple small employer plan.
					Sec. 14. Clarification of treatment of multiple employer
				defined contribution plans.
					Sec. 15. Clarification of treatment of individual retirement
				plans with payroll deduction.
					Sec. 16. Disclosure regarding lifetime income.
				
			2.Elimination of
			 restriction on SIMPLE IRA rollovers
			(a)In
			 generalParagraph (3) of section 408(d) of the Internal Revenue
			 Code of 1986 (relating to rollover contribution) is amended by striking
			 subparagraph (G).
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions in taxable years beginning after the date of the enactment of
			 this Act.
			3.Allowing mid-year
			 SIMPLE IRA plan termination
			(a)In
			 generalSubsection (p) of section 408 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(11)Special rules
				relating to mid-year termination
						(A)In
				generalAn employer may elect to terminate (in such form and
				manner as the Secretary may provide) the qualified salary reduction arrangement
				of the employer at any time during the year.
						(B)Proration and
				application of qualified plan limitationIn the case of a year
				during which an employer terminates a qualified salary reduction arrangement
				before the end of such year—
							(i)the applicable
				dollar amount in effect for such year shall be prorated to the date of such
				termination,
							(ii)for purposes of
				determining the compensation of an employee for such arrangement for such year,
				the year of such termination shall be treated as ending on the date of such
				termination, and
							(iii)subparagraph (D)
				of paragraph (2) shall not apply with respect to a qualified plan maintained in
				such year only after the date of such
				termination.
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to years
			 beginning after the date of the enactment of this Act.
			4.Elimination of
			 higher penalty on early SIMPLE IRA distributions
			(a)In
			 generalSubsection (t) of section 72 of the Internal Revenue Code
			 of 1986 (relating to 10-percent additional tax on early distributions from
			 qualified retirement plans) is amended by striking paragraph (6).
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions in taxable years beginning after the date of the enactment of
			 this Act.
			5.Increase in
			 contributions allowed for SIMPLE IRA
			(a)Additional
			 nonelective employer contributions allowed
				(1)In
			 generalSubparagraph (A) of section 408(p)(2) of the Internal
			 Revenue Code of 1986 (relating to qualified salary reduction arrangement) is
			 amended by striking and at the end of clause (iii), by
			 redesignating clause (iv) as clause (v), and by inserting after clause (iii)
			 the following new clause:
					
						(iv)the employer may make, in addition to any
				other contribution under this paragraph, nonelective contributions of not more
				than 10 percent of compensation (subject to the limitation described in
				subparagraph (B)(ii)) for each employee who is eligible to participate in the
				arrangement and who has at least $5,000 of compensation from the employer for
				the year,
				and
						.
				(2)Conforming
			 amendmentClause (v) of section 408(p)(2)(A) of such Code, as
			 redesignated by this section, is amended by striking clause (i) or
			 (iii) and inserting clause (i), (iii), or (iv).
				(b)Increase in
			 elective contribution limitationSubparagraph (E) of section
			 408(p)(2) is amended to read as follows:
				
					(E)Applicable
				dollar amountFor purposes of subparagraph (A)(ii), the
				applicable dollar amount shall be the applicable dollar amount in effect under
				subparagraph (B) of section
				402(g)(1).
					.
			(c)SIMPLE IRA
			 subject to defined contribution plan limitationSubsection (p) of
			 section 408 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(11)Subject to
				defined contribution plan limitationAn arrangement shall not be treated as a
				qualified salary reduction arrangement for any year if contributions with
				respect to any employee for the year exceed the limitation of paragraph (1) of
				section 415(c) (relating to limitation for defined contribution
				plans).
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 contributions for taxable years beginning after December 31, 2011.
			6.SIMPLE
			 401(k) parity for additional nonelective
			 employer contributions
			(a)In
			 generalSubparagraph (B) of
			 section 401(k)(11) of such Code (relating to contribution requirements) is
			 amended by adding at the end the following new clause:
				
					(iv)Special rule
				for additional nonelective employer contributionsAn arrangement shall not be treated as
				failing to meet the requirements of this subparagraph merely because under such
				arrangement the employer makes, in addition to any other contribution under
				this subparagraph, nonelective contributions of not more than 10 percent of
				compensation for each employee who is eligible to participate in the
				arrangement and who has at least $5,000 of compensation from the employer for
				the
				year.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to plan years
			 beginning after December 31, 2011.
			7.Automatic
			 deferral IRAs
			(a)In
			 generalSubpart A of part I of subchapter D of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to pension, profit-sharing, stock bonus
			 plans, etc.) is amended by inserting after section 408A the following new
			 section:
				
					408B.Automatic
				deferral IRAs
						(a)In
				generalAn automatic deferral IRA shall be treated for purposes
				of this title in the same manner as an individual retirement plan. An automatic
				deferral IRA may also be treated as a Roth IRA for purposes of this title if it
				meets the requirements of section 408A.
						(b)Automatic
				deferral IRAFor purposes of this section, the term
				automatic deferral IRA means an individual retirement plan (as
				defined in section 7701(a)(37)) with respect to which contributions are made
				under an arrangement which satisfies the requirements of paragraphs (1) through
				(4) of subsection (c).
						(c)Automatic
				deferral IRA arrangements
							(1)Enrollment
								(A)In
				generalThe requirements of this paragraph are met if each
				employee eligible to participate in the arrangement is treated as having
				elected to have the employer make payments as elective contributions to an
				automatic deferral IRA on behalf of such employee (which would have otherwise
				been made to the employee directly in cash) in an amount equal to so much of a
				qualified percentage of compensation of such employee as does not exceed the
				deductible amount for such year (within the meaning of section 219(b)).
								(B)EligibilityAn
				employee is eligible to participate if such employee is described in paragraph
				(2) of section 408(k), except that for purposes of determining whether an
				employee is described in such paragraph, subparagraph (C) thereof shall be
				applied by substituting $5,000 for $450.
								(C)Election
				outThe election treated as having been made under subparagraph
				(A) shall cease to apply with respect to any employee who makes an affirmative
				election—
									(i)to
				not have such elective contributions made, or
									(ii)not later than
				the close of the 30-day period beginning on the date of the first contribution
				with respect to such employee, to make elective contributions at a level
				specified in such affirmative election.
									(D)Qualified
				percentageFor purposes of this paragraph, the term
				qualified percentage means, with respect to any employee, any
				percentage determined under the trust agreement if such percentage is applied
				uniformly, does not exceed 15 percent, and is at least—
									(i)3
				percent during the period ending on the last day of the first plan year which
				begins after the date on which the first elective contribution described in
				subparagraph (A) is made with respect to such employee, and
									(ii)during any
				subsequent plan year, a percentage equal to—
										(I)3 percent,
				plus
										(II)1 percent
				multiplied by the number of plan years (but not more than 12) beginning after
				the plan year described in clause (i).
										(2)Notice
								(A)In
				generalThe requirements of this paragraph are met if, within a
				reasonable period before the first day an employee is eligible to participate
				in the arrangement, the employee receives written notice of the employee’s
				rights and obligations under the arrangement which—
									(i)is
				sufficiently accurate and comprehensive to apprise the employee of such rights,
				and
									(ii)is written in a
				manner calculated to be understood by the average employee to whom the
				arrangement applies.
									(B)Timing and
				contentA notice shall not be treated as meeting the requirements
				of subparagraph (A) with respect to an employee unless—
									(i)the notice explains the employee’s right to
				elect not to have elective contributions made on the employee's behalf (or to
				elect to have such contributions made at a different percentage),
									(ii)the notice explains how contributions made
				under the arrangement will be invested in the absence of any investment
				election by the employee, and
									(iii)the employee has a reasonable period of
				time after receipt of the notice described in clauses (i) and (ii) and before
				the first elective contribution is made to make either such election.
									(3)Default
				investment arrangementThe requirements of this paragraph are met
				if—
								(A)in the absence of
				an investment election by the employee with respect to the employee’s interest
				in the trust, such interest is invested as provided in regulations prescribed
				pursuant to subparagraph (A) of section 404(c)(5) of the Employee Retirement
				Income Security Act of 1974, and
								(B)the employer
				provides each employee who has an interest in the trust, notice which meets the
				requirements of subparagraph (B) of such section.
								(4)Administrative
				requirementsThe requirements of this paragraph are met
				if—
								(A)an employer must
				make the elective employer contributions under paragraph (1)(A) not later than
				the close of the 30-day period following the last day of the month with respect
				to which the contributions are to be made,
								(B)an employee may
				elect to terminate participation in the arrangement at any time during the
				year, except that if the employee so terminates, the arrangement may provide
				that the employee may elect to resume participation until the beginning of the
				next year, and
								(C)each employee
				eligible to participate may elect, during the 30-day period before the
				beginning of any year, or to modify the amount subject to such arrangement, for
				such
				year.
								.
			(b)Preemption of
			 conflicting State lawsAny
			 law of a State shall be superseded if it would directly or indirectly prohibit
			 or restrict an employer from creating or organizing an automatic deferral IRA
			 (as defined in section 408B of the Internal Revenue Service of 1986).
			(c)Clerical
			 amendmentThe table of sections for subpart A of part I of
			 subchapter D of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to 408A the following new item:
				
					
						408B. Automatic deferral
				IRAs.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			8.401(k)
			 automatic deferral percentage parity
			(a)In
			 generalClause (iii) of
			 section 401(k)(13)(C) of the Internal Revenue Code of 1986 is amended by
			 striking 10 percent and inserting 15
			 percent.
			(b)Effective
			 dateThe amendment made by this section shall apply to plan years
			 beginning after December 31, 2011.
			9.Limited transfer
			 of unused balance in flexible spending arrangement
			(a)In
			 generalSection 125 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsections (i) and
			 (j) as subsections (j) and (k), respectively, and by inserting after subsection
			 (h) the following new subsection:
				
					(i)Special rule for
				unused benefits in flexible spending arrangements
						(1)In
				generalFor purposes of this
				title, a plan or other arrangement shall not fail to be treated as a cafeteria
				plan or flexible spending arrangement merely because such arrangement provides
				for qualified retirement distributions.
						(2)Qualified
				retirement distribution
							(A)In
				generalFor purposes of this
				section, the term qualified retirement distribution means any
				distribution to an individual of all or a portion of the employee’s account
				under such arrangement, but only to the extent—
								(i)the amount does
				not exceed the lesser of—
									(I)$250, or
									(II)the unused
				benefits with respect to the arrangement, and
									(ii)the amount
				received is paid into a qualified retirement plan (as defined in section
				4974(c)), or an eligible deferred compensation plan (as defined in section
				457(b)) of an eligible employer described in section 457(e)(1)(A), of the
				individual not later than the 60th day after the day on which the individual
				receives the payment or distribution.
								(B)Unused
				benefitsFor purposes of this paragraph, the term unused
				benefits means, with respect to an employee, the excess of—
								(i)the maximum amount
				of reimbursement allowable to the employee during a plan year under a flexible
				spending arrangement, over
								(ii)the actual amount
				of reimbursement during such year under such arrangement.
								(C)Special rules
				for treatment of contributions to retirement plansFor purposes
				of this title, qualified retirement distributions—
								(i)shall be treated as elective deferrals (as
				defined in section 402(g)(3)) in the case of contributions to a qualified cash
				or deferred arrangement (as defined in section 401(k)) or to an annuity
				contract described in section 403(b),
								(ii)shall be treated
				as employer contributions to which the employee has a nonforfeitable right in
				the case of a plan which is described in section 401(a) which includes a trust
				exempt from tax under section 501(a),
								(iii)shall be treated
				as deferred compensation in the case of contributions to an eligible deferred
				compensation plan (as defined in section 457(b)), and
								(iv)shall be treated
				in the manner designated for purposes of section 408 or 408A in the case of
				contributions to an individual retirement
				plan.
								.
			(b)Effective
			 dateThe amendments made by this section shall apply to plan
			 years ending after the date of the enactment of this Act.
			10.Prior years
			 compensation taken into account in determining maximum retirement savings
			 deduction
			(a)In
			 generalSubparagraph (B) of
			 section 219(b)(1) of the Internal Revenue Code of 1986 is amended by striking
			 for such taxable year and inserting for the preceding
			 taxable year.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			11.Expanding small
			 employer pension plan startup cost credit
			(a)In
			 general
				(1)Including
			 startup costs for employer-established IRAsParagraph (2) of
			 section 45E(d) of the Internal Revenue Code of 1986 (defining eligible employer
			 plan) is amended by striking means a qualified employer plan and
			 all that follows and
			 inserting:
					
						means—(A)a qualified employer plan within the
				meaning of section 4972(d), or
						(B)a plan of which a
				trust described in section 408(c) is a
				part.
						.
				(2)Additional
			 credit amount
					(A)In
			 generalSubsection (a) of section 45E of such Code is amended by
			 striking 50 percent of and all that follows and
			 inserting
						
							the sum
			 of—(1)the applicable
				percentage of the qualified startup costs paid or incurred by the taxpayer
				during the taxable year, plus
							(2)$25 multiplied by
				the number of employees of the employer who participate in any eligible
				employer plan of the employer for the first time in such taxable
				year.
							.
					(B)Applicable
			 percentageSubsection (d) of section 45E of such Code is amended
			 by adding at the end the following new paragraph:
						
							(4)Applicable
				percentageThe applicable
				percentage is—
								(A)in the case of a
				plan described in subsection (d)(2)(A), 75 percent, or
								(B)in the case of a
				plan described in subsection (d)(2)(B), 50
				percent.
								.
					(C)Conforming
			 amendmentParagraph (2) of section 45E(c) of such Code (defining
			 eligible employer) is amended—
						(i)by
			 striking qualified employer plan in each place it appears and
			 inserting eligible employer plan, and
						(ii)by striking
			 qualified in the heading thereof and
			 inserting eligible.
						(3)Increased
			 limitationParagraph (1) of section 45E(b) of such Code is
			 amended by striking $500 and inserting $750 ($2,000 in
			 the case of qualified startup costs attributable to a plan described in
			 subsection (d)(2)(A)).
				(b)Effective
			 dateThe amendment made by this section shall apply to costs paid
			 or incurred in taxable years beginning after the date of the enactment of this
			 Act.
			12.Financial
			 education
			(a)Retirement plan
			 education for small businessesNot later than 6 months after the date of
			 the enactment of this Act—
				(1)the Department of
			 the Treasury Office of Financial Education, in consultation with the Department
			 of Labor, shall develop and implement an outreach plan to educate small
			 businesses on the types of retirement plans available and the benefits and
			 requirements of such plans, and
				(2)the Secretary of
			 the Treasury and the Secretary of Labor shall develop recommendations for small
			 businesses in order to improve retirement outcomes. Such recommendations shall
			 take into account established behavioral trends of employee investment and the
			 effect of default design features such as auto escalation, expansion of auto
			 rollovers, auto diversification for near retirees, and automatic forms of
			 distribution.
				(b)Financial
			 literacy
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of the Treasury, in consultation with the Secretary of
			 Education, shall develop sample age-appropriate curricula to be made available
			 for financial literacy education in elementary and secondary schools.
				(2)Content of
			 curriculaSuch curricula shall include the following:
					(A)How to balance a
			 checkbook, read a credit card statement, and calculate interest rates.
					(B)What a pay stub is
			 and why Federal and State income taxes and Social Security and Medicare taxes
			 are withheld from wages.
					(C)The differences
			 between various types of bank accounts.
					(D)The significance
			 of a credit score and how to read credit reports.
					(E)The marketing
			 techniques frequently used by individuals and businesses to attract
			 patrons.
					(F)The importance of
			 saving for college and retirement, including the various methods for saving
			 such as traditional pensions, 401(k)s, and IRAs.
					13.Multiple small
			 employer plan
			(a)In
			 generalParagraph (11) of section 401(k) of the Internal Revenue
			 Code of 1986 is amended by adding the following at the end thereof:
				
					(E)Multiple small
				employer plan
						(i)In
				generalIn the case of a plan described in clause (ii)—
							(I)the amount
				described in subparagraph (B)(i)(I) shall be $10,000, in lieu of the amount in
				effect under section 408(p)(2)(A)(ii),
							(II)such $10,000
				amount shall be adjusted as described in section 408(p)(2)(E)(ii) except that
				the base period taken into account shall be the calendar quarter beginning July
				1, 2011,
							(III)subclause (II)
				of subparagraph (B)(i) and clause (ii) of subparagraph (B) shall not apply,
				and
							(IV)section 414(v)
				shall not apply.
							(ii)Plan
				describedA plan is described in this clause if the plan
				satisfies the following requirements:
							(I)Such plan
				satisfies the requirements of this paragraph, as modified by clause (i).
							(II)The plan is
				described in section 413(c).
							(III)The plan
				includes a qualified automatic contribution arrangement, as defined in
				paragraph (13), except that subparagraph (D) of paragraph (13) shall not apply
				and the qualified percentage shall be determined by reference to subclauses
				(I), (II), (III), and (IV) of paragraph (13)(C)(iii).
							(IV)The plan does not
				permit any participant or beneficiary to receive or maintain a loan from the
				plan.
							(V)The plan does not
				permit hardship distributions described in paragraph (2)(B)(i)(IV) except to
				the extent any such distribution is deemed, under regulations prescribed by the
				Secretary, to be on account of an immediate and heavy financial need of the
				employee and necessary to satisfy an immediate and heavy financial need of the
				employee.
							(VI)The plan is
				maintained pursuant to a model plan document published by the
				Secretary.
							.
			(b)Simplification
				(1)Model
			 planWithin one year of the date of the enactment of this Act,
			 the Secretary of the Treasury shall publish a model plan that may be used to
			 satisfy the requirement of subclause (VI) of section 401(k)(11)(E)(ii) of the
			 Internal Revenue Code of 1986.
				(2)Protection
			 against lossWithin 120 days of the date of the enactment of this
			 Act, the Secretary of Labor shall amend Department of Labor Regulation section
			 2550.404c–5(e)(4)(iv)(B) so that, in the case of a plan described in section
			 401(k)(11)(E) of such Code four years shall be substituted for
			 120 days.
				(3)Clarifying
			 duties and reducing burdensWithin one year of the date of the
			 enactment of this Act, the Secretary of Labor shall—
					(A)publish rules clarifying the extent to
			 which the fiduciary duties of a participating employer and of a named fiduciary
			 with respect to a plan described in section 401(k)(11)(E) of such Code are
			 limited to prudently selecting and monitoring the provider of such plan and the
			 services, fees, and investment options available from such provider, and
					(B)prescribe interim
			 final regulations providing simplified means by which plans described in
			 section 401(k)(11)(E) of such Code may satisfy the requirements of sections
			 102, 103, and 105 of the Employee Retirement Income Security Act of
			 1974.
					(4)Elimination of
			 disincentive to poolingNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of the Treasury shall prescribe final regulations under which a plan described
			 in section 413(c) of such Code may be treated as satisfying the qualification
			 requirements of section 401(a) of such Code despite the violation of such
			 requirements with respect to one or more participating employers. Such rules
			 may require that the portion of the plan attributable to such participating
			 employers be spun off to plans maintained by such employers.
				(c)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to years beginning after December 31, 2011.
				(2)ExceptionSubsection
			 (b) shall apply as of the date of the enactment of this Act.
				14.Clarification of
			 treatment of multiple employer defined contribution plans
			(a)In
			 generalSection 3(2) of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(2)) is amended
			 by adding at the end thereof the following new subparagraph:
				
					(C)A
				plan, fund, or program shall not fail to be treated as an employee pension
				benefit plan solely by reason of the plan, fund, or program being established
				or maintained by two or more employers whose only relationship is participation
				in the same plan, fund, or program. This subparagraph shall only apply to a
				plan, fund, or program that provides for an individual account for each
				participant and for benefits based solely upon the amount contributed to the
				participant’s account, and any income, expenses, gains and losses, and any
				forfeitures of accounts of other participants which may be allocated to such
				participant’s
				account.
					.
			(b)Conforming
			 amendmentSection 3(2)(A) of
			 such Act is amended by striking Except as provided in subparagraph
			 (B) and inserting Except as provided in subparagraphs (B) and
			 (C).
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act.
			15.Clarification of
			 treatment of individual retirement plans with payroll deduction
			(a)In
			 generalSection 3(2) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1002(2)), as amended by this Act, is amended by adding
			 at the end the following new subparagraph:
				
					(D)An individual retirement plan (as defined
				in section 7701(a)(37) of the Internal Revenue Code of 1986) shall not be
				considered a pension plan merely because an employer establishes a payroll
				deduction program for the purpose of enabling employees to make voluntary
				contributions to such account or
				annuity.
					.
			(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			16.Disclosure regarding
			 lifetime income
			(a)In
			 generalSubparagraph (B) of section 105(a)(2) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1025(a)(2)) is
			 amended—
				(1)in clause (i), by
			 striking and at the end;
				(2)in clause (ii), by
			 striking diversification. and inserting diversification,
			 and; and
				(3)by inserting at
			 the end the following:
					
						(iii)the lifetime
				income disclosure described in subparagraph (D)(i).
						In the
				case of pension benefit statements described in clause (i) of paragraph (1)(A),
				a lifetime income disclosure under clause (iii) of this subparagraph shall only
				be required to be included in one pension benefit statement during any one
				12-month
				period..
				(b)Lifetime
			 incomeParagraph (2) of section 105(a) of such Act (29 U.S.C.
			 1025(a)) is amended by adding at the end the following new subparagraph:
				
					(D)Lifetime income
				disclosure
						(i)In
				general
							(I)DisclosureA
				lifetime income disclosure shall set forth the lifetime income stream
				equivalent of the total benefits accrued with respect to the participant or
				beneficiary.
							(II)Lifetime income
				stream equivalent of the total benefits accruedFor purposes of
				this subparagraph, the term lifetime income stream equivalent of the
				total benefits accrued means the amount of monthly payments the
				participant or beneficiary would receive if the total accrued benefits of such
				participant or beneficiary were used to provide lifetime income streams
				described in subclause (III), based on assumptions specified in rules
				prescribed by the Secretary.
							(III)Lifetime
				income streamsThe lifetime income streams described in this
				subclause are a qualified joint and survivor annuity (as defined in section
				205(d)), based on assumptions specified in rules prescribed by the Secretary,
				including the assumption that the participant or beneficiary has a spouse of
				equal age, and a single life annuity. Such lifetime income streams may have a
				term certain or other features to the extent permitted under rules prescribed
				by the Secretary.
							(ii)Model
				disclosureNot later than 1 year after the date of the enactment
				of the Lifetime Income Disclosure
				Act, the Secretary shall issue a model lifetime income
				disclosure, written in a manner so as to be understood by the average plan
				participant, that—
							(I)explains that the
				lifetime income stream equivalent is only provided as an illustration;
							(II)explains that the
				actual payments under the lifetime income stream described in clause (i)(III)
				that may be purchased with the total benefits accrued will depend on numerous
				factors and may vary substantially from the lifetime income stream equivalent
				in the disclosures;
							(III)explains the
				assumptions upon which the lifetime income stream equivalent was determined;
				and
							(IV)provides such
				other similar explanations as the Secretary considers appropriate.
							(iii)Assumptions
				and rulesNot later than 1 year after the date of the enactment
				of the Lifetime Income Disclosure
				Act, the Secretary shall—
							(I)prescribe
				assumptions that administrators of individual account plans may use in
				converting total accrued benefits into lifetime income stream equivalents for
				purposes of this subparagraph; and
							(II)issue interim
				final rules under clause (i).
							In
				prescribing assumptions under subclause (I), the Secretary may prescribe a
				single set of specific assumptions (in which case the Secretary may issue
				tables or factors that facilitate such conversions), or ranges of permissible
				assumptions. To the extent that an accrued benefit is or may be invested in a
				lifetime income stream described in clause (i)(III), the assumptions prescribed
				under subclause (I) shall, to the extent appropriate, permit administrators of
				individual account plans to use the amounts payable under such lifetime income
				stream as a lifetime income stream equivalent.(iv)Limitation on
				liabilityNo plan fiduciary, plan sponsor, or other person shall
				have any liability under this title solely by reason of the provision of
				lifetime income stream equivalents which are derived in accordance with the
				assumptions and rules described in clause (iii) and which include the
				explanations contained in the model lifetime income disclosure described in
				clause (ii). This clause shall apply without regard to whether the provision of
				such lifetime income stream equivalent is required by subparagraph
				(B)(iii).
						(v)Effective
				dateThe requirement in subparagraph (B)(iii) shall apply to
				pension benefit statements furnished more than 12 months after the latest of
				the issuance by the Secretary of—
							(I)interim final
				rules under clause (i);
							(II)the model
				disclosure under clause (ii); or
							(III)the assumptions
				under clause
				(iii).
							.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
